—Order, Supreme Court, New York County (Herman Cahn, J.), entered September 1, 2000, which, as amended by order of the same court and Justice, entered October 17, 2000, granted the motion of defendant-respondent tenant Metropolitan Fiber Systems of New York, Inc. for summary judgment upon its reimbursement claim and denied the cross motion of defendant-appellant prior owner P.A. Building for summary judgment with respect to said claim, unanimously affirmed, with costs.
In this interpleader action brought by the current building owner to determine whether the tenant is entitled to reimbursement of a portion of payments made by the tenant for its initial construction work readying the premises for its occupancy, affirmance is mandated based on our recent decision in Barnes & Noble v 111 Eighth Ave. (283 AD2d 220), which involved a similar stipulation and transactional documents for the leasing of premises in and the sale of the same building. It is therefore unnecessary to consider appellant’s other contentions. Concur— Nardelli, J. P., Tom, Andrias, Lerner and Marlow, JJ.